Filed: 12/8/2015 11:54:57 AM
                                                                                 Jeane Brunson
                                                                                 County Clerk
                                                                                 Parker County, Texas
                                                                                 Misti Glasscock


                                          NO. CA-15-016
                                                                                    FILED IN
SAPHC, LLC, A TEXAS LIMITED § IN THE COUNTY COURT    AT LAW
                                              2nd COURT   OF APPEALS
LIABILITY COMPANY           §                   FORT WORTH, TEXAS
   Plaintiff,               §                 12/10/2015 4:17:24 PM
                            §                     DEBRA SPISAK
V.                          § NO. 1                    Clerk
                            §
RR ROYAL RANCH COMPANY, A §
TEXAS CORPORATION, AND ALL §
OTHER OCCUPANTS             §
   Defendants.              § PARKER COUNTY, TEXAS

                                      NOTICE OF APPEAL

       Defendants, RR Royal Ranch Company and All Other Occupants, parties to this case, file

this Notice of Appeal seeking to alter the trial court's judgment or other appealable order.

       1.        The trial court, trial court case number and style of this matter are shown in the

above caption.

       2.        The judgment or order appealed from was signed on December 3, 2015.

       3.        RR Royal Ranch Company and All Other Occupants desire to appeal because (a)

Defendants’ did not receive proper or timely notice of the hearing and the trial court denied

Defendants’ Motion for Continuance to allow Defendants’ counsel adequate time to prepare for

the hearing; (b) Defendants’ Motion for Abatement was denied by the trial court even though a

separate action regarding ownership of the Property is currently pending in the Second Court of

Appeals of Texas; (c) ownership to the Property was not established by Plaintiff’s counsel as is

required by the Texas Property Code in a forcible detainer action; and (d) the award of attorney’s

fees and damages were excessive.

       4.        This appeal is being taken to the Second Court of Appeals of Texas.

       5.        This notice is being filed by RR Royal Ranch Company and All Other Occupants.


NOTICE OF APPEAL                                                                          Page 1 of 2
                                          Respectfully submitted,

                                          DORSETT JOHNSON & SWIFT, LLP



                                          J. C. Johnson
                                          Texas Bar No. 24067412
                                          jcjohnson@dorsettjohnson.com
                                          C. J. de Vilder, Jr.
                                          Texas Bar No. 24065130
                                          cjdevilder@dorsettjohnson.com
                                          Robyn Trosper-Murrell
                                          Texas Bar No. 24090441
                                          rtrosper@dorsettjohnson.com
                                          109 East Third Street, Suite 350
                                          Fort Worth, Texas 76102
                                          Telephone:      (817) 900-8202
                                          Facsimile:      (817) 882-8526

                                          ATTORNEYS FOR DEFENDANTS
                                          RR ROYAL RANCH AND ALL OTHER
                                          OCCUPANTS

                                CERTIFICATE OF SERVICE

       Pursuant to Texas Rules of Civil Procedure 21 and 21a, I certify that on December 8,
2015 a true and correct copy of Defendants' Notice of Appeal was served to each person listed
below by the method indicated.

Via Electronic Filing Manager
Michael Brinkley
BRINKLEY LAW PLLC
P.O. Box 820711
Fort Worth, Texas 76182-0711
Michael@brinkleypllc.com
Attorney for Plaintiff


                                          C. J. de Vilder, Jr.




NOTICE OF APPEAL                                                                  Page 2 of 2